Case: 14-41275      Document: 00513158878         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-41275                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ANTONIO HERNANDEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:14-CR-277-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Antonio Hernandez
presents an argument that is foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 228, 235 (1998), which held that convictions used to
enhance a sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the
indictment. The motion for summary affirmance is GRANTED, the alternative




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41275   Document: 00513158878     Page: 2   Date Filed: 08/18/2015


                                No. 14-41275

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2